
	
		III
		109th CONGRESS
		2d Session
		S. RES. 561
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Reid (for himself,
			 Mrs. Lincoln, Mr. Frist, Mr.
			 Burns, Mr. Byrd,
			 Mr. Salazar, Mr. Schumer, Mrs.
			 Clinton, Mr. Pryor,
			 Mr. Baucus, Mr.
			 Lieberman, Mrs. Boxer,
			 Mr. Bingaman, Mr. Dorgan, Mr. Nelson of
			 Florida, Mr. Dayton, and
			 Mr. Durbin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of September 2006, as
		  Rural America Month.
	
	
		Whereas more than 55 million people live in rural areas of
			 the country;
		Whereas rural areas make up eighty percent of the United
			 States landscape;
		Whereas our rural communities are diverse, dynamic engines
			 for growth in America;
		Whereas the contribution of rural Americans to the
			 national economy is invaluable;
		Whereas rural America's natural renewable resources can
			 help our Nation break its dangerous reliance on foreign oil;
		Whereas rural America's farmers and ranchers feed families
			 across the country and around the globe while being stewards of our land and
			 natural resources;
		Whereas rural Americans look to their local police
			 officers, firefighters, EMTs and National Guard to keep them safe in times of
			 national emergencies;
		Whereas the highest concentrations of veterans are found
			 in rural counties;
		Whereas rural Americans deserve access to affordable
			 health care;
		Whereas rural Americans deserve the finest education we
			 can offer;
		Whereas rural America is a key part of our growing
			 information highway; and
		Whereas Americans in rural areas reflect values that make
			 America great—community, service, hard work, family, and responsibility—their
			 contributions should be recognized and commended: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of September 2006, as Rural America Month; and
			(2)encourages the
			 people of the United States to observe Rural America Month with
			 appropriate ceremonies and activities during the month of September.
			
